ALLOWANCE
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Argument 1, Applicant argues that the combination of Alexander and Chan do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-8, independent claim 9 and its dependent claims 10-13, and independent claim 14 and its dependent claims 15-20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Alexander et al. (US 2014/0019854 A1) and Chan et al. (US 2013/01855071 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 14.
The prior art of record teaches a computer-implemented method comprising: 
Alexander: Fig. 2, (202), Para. 30, receive request to give feedback for a document]; 
obtaining a text-based feedback related to the graphical design element within the document [Alexander: Fig. 2, (210, 212), Para. 33, display UI and receive feedback for a document; Chan: Fig. 8, (804), Para. 50, receive change information to a document (i.e. text based changes)]; 
obtaining a design-based feedback that manipulates the graphical design element within the document [Chan: Figs. 2, 8, (804), Paras. 22-23, 50, receive change information to a document (i.e. change to graphic elements)];
generating a feedback indicator that indicates the text-based feedback and the design-based feedback related to the graphical design element [Alexander: Fig. 2, (214), Para. 33, highlight (i.e. indicator) a portion of the document relating to feedback; Chan: Figs. 8-9, (808, 906), Paras. 52, 58, display animation according to changes made]; wherein generating the feedback indicator comprises including, within the feedback indicator, indications of the text-based feedback [Chan: Fig. 7, Paras. 44-47, displaying a chat notification about the changes made and a link to the location]; and 
providing, via a network, the feedback indicator to enable presentation of the feedback to one or more collaborators of the document such that the document with the text-based feedback and the design-based feedback is viewable to the one or more collaborators [Alexander: Fig. 3, (302), Para. 37, sending notification to owner of document for review; Chan: Fig. 12, (1210), Para. 73, provide text comment about changes to other users]. 


In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein generating the feedback indicator comprises including, within the feedback indicator, data of the design-based feedback that is useable to apply the design-based feedback to the document, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179